Citation Nr: 0127736	
Decision Date: 12/28/01    Archive Date: 01/03/02

DOCKET NO.  97-25 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than August 15, 
1996, for a grant of service connection for bilateral hearing 
loss.

2.  Entitlement to an effective date earlier than August 15, 
1996, for a grant of service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife.


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1957 to May 1961.  

This appeal initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
bilateral hearing loss.  The veteran perfected a timely 
appeal of this determination.

In a May 1998 decision, a Hearing Officer granted the veteran 
service connection for hearing loss in the left ear and 
assigned a 10 percent rating, effective from August 15, 1996.  
In that same decision, the Hearing Officer continued the 
denial of service connection for hearing loss in the right 
ear. The veteran perfected a timely appeal that challenged 
the initial 10 percent rating assigned for the left ear 
hearing loss disability.  In July 1999, the Board entered a 
decision that granted service connection for hearing loss in 
the right ear and remanded the claim for a rating in excess 
of 10 percent for left ear hearing loss.

In a July 2000 rating decision, the RO implemented the 
Board's decision and recharacterized the veteran's hearing 
disability as bilateral hearing loss, evaluated as 10 percent 
disabling.  By that same rating action, the RO granted the 
veteran service connection for tinnitus, evaluated as 10 
percent disabling.  Each evaluation was made effective from 
August 15, 1996.  The veteran perfected a timely appeal 
contesting the August 15, 1996, effective date assigned for 
both the bilateral hearing loss and the tinnitus. 

The issue of entitlement to service connection for otitis 
media will be addressed in the REMAND that follows this 
decision.


FINDINGS OF FACT

1.  The veteran was honorably discharged from active duty in 
May 1961.

2.  The veteran's informal claim for service connection for 
bilateral hearing loss, to later include a claim for 
tinnitus, was received by the RO on August 15, 1996.

3.  The veteran's formal application for VA disability 
compensation benefits, based on claims of service connection 
for bilateral hearing loss and for tinnitus, was received by 
the RO on August 20, 1996.

4.  The veteran did not file a claim, formal or informal, for 
bilateral hearing loss or for tinnitus, prior to August 15, 
1996.

5.  The September 1997, VA examination report shows the 
veteran's service-connected bilateral hearing acuity was 
clinically shown at Level I for the right ear and Level II 
for the left ear.

6.  The April 1998, VA examination report shows the veteran's 
service-connected bilateral hearing acuity was clinically 
shown at Level I for the right ear and Level XI for the left 
ear.

7.  The December 1999, VA examination report shows the 
veteran's service-connected bilateral hearing acuity was 
clinically shown at Level I for the right ear and Level XI 
for the left ear.




CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 
15, 1996, for a grant of service connection for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 5101, 5110 (West 
1991); 38 C.F.R. §§ 3.1(p), 3.4(b), 3.150, 3.151, 3.155, 
3.400 (2001).

2.  The criteria for an effective date earlier than August 
15, 1996, for a grant of service connection for tinnitus are 
not met.  38 U.S.C.A. §§ 5101, 5110 (West 1991); 38 C.F.R. 
§§ 3.1(p), 3.4(b), 3.150, 3.151, 3.155, 3.400 (2001).

2.  The criteria for an initial rating in excess of 10 
percent for bilateral hearing loss are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.10, 
4.85, 4.87, Diagnostic Codes 6100 (1996 & 2001), as amended 
by 38 C.F.R. § 4.85 (Tables VI & VII), Diagnostic Code 6100 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

In this case, the RO has had an opportunity to consider the 
veteran's claim subsequent to enactment of the VCAA, and the 
veteran and his representative have had the opportunity to 
make argument to the RO and Board since the enactment of the 
new law.  The Board determines that the law does not preclude 
the Board from proceeding to an adjudication of the veteran's 
claim without first remanding the claim to the RO, as the 
requirements of the new law have essentially been satisfied.  
In this regard, the Board notes that by virtue of the June 
1997, July 1998, and February 2001 Statements of the Case and 
May 1998, October 1998, July 2000, and June 2001 Supplemental 
Statements of the Case issued during the pendency of the 
appeal, the veteran and his representative have been advised 
of the information and evidence necessary to substantiate the 
claim.

Factual Background

The veteran served on active duty from May 1957 to May 1961.  
The veteran's initial informal claim for benefits was a VA 
Form 21-4138, Statement in Support of Claim, received on 
August 15, 1996.  The disability for which benefits were 
sought was listed as hearing loss.  Later that month, in 
August 1996, the veteran filed a formal application for VA 
disability compensation, based on a claim of entitlement to 
service connection for a hearing disorder, to later include 
tinnitus.

Entitlement to service connection was granted for left ear 
hearing loss in May 1998; for right ear hearing loss in July 
1999; and for tinnitus in July 2000.  The evidence reviewed 
by the RO and the Board in conjunction with each 
determination included the service medical record, which 
disclosed that the veteran was exposed to acoustic trauma in 
service; VA and private medical examination reports, and the 
veteran's lay statement, which established a causal 
relationship between the current hearing disabilities and his 
period of active duty service.

Treatment records, dated June 1996, show that Dr. Hewitt, the 
veteran's private physician, treated the veteran for problems 
in both ears.

In July 1996, the veteran underwent an audiological 
examination by Phillip Burney, M.A., at the Desert Hearing 
Consultants.  The audiological report indicates that the 
veteran's pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
5
20
45
LEFT
105
105
110
X
105

Mr. Burney stated that the veteran had mild-to-moderate mixed 
hearing loss in the right ear and profound mixed hearing loss 
in the left ear.  Acoustic impedance showed abnormal middle 
ear function in the right ear.  The veteran also had 
restriction in mobility of the tympanic membrane in the right 
ear and normal mobility in the left ear.  

In February 1997, the veteran underwent an audiological 
examination by the Posey's Hearing Aid Center.  The 
audiological report indicates that the veteran's pure tone 
thresholds were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
5
X
50
LEFT
75
90
60
X
80

In September 1997, the veteran underwent a VA audiological 
examination.  The veteran's pure tone thresholds were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
25
5
15
45
LEFT
X
55
55
75
75

The veteran's speech recognition scores were 94 percent 
bilaterally.  The examiner diagnosed the veteran with 
moderate high frequency sensory hearing loss with normal 
speech recognition in the right ear, and moderate sensory 
hearing loss with normal speech recognition in the left ear.

In a November 1997, letter to the U.S. Representative Jerry 
Lewis, the veteran reiterated his military history regarding 
hearing loss, and stated that as a result of this history, he 
believed he was entitled to at least a 40 percent disability 
rating.

In a December 1997 memorandum from the Loma Linda, California 
VA Medical Center (VAMC), the Chief of Audiology and Speech 
Pathology expressed an opinion as to whether the veteran's 
bilateral hearing loss was service connected.

In February 1998, the veteran submitted letters regarding his 
history of bilateral hearing loss.  In addition to his 
military history, the veteran also stated that he could not 
hear with his left ear on the telephone and that he felt his 
disability necessitated a 40 percent rating.

In the February 1998 personal hearing transcript, the veteran 
testified about his military service in connection with his 
bilateral hearing loss.  The veteran also stated that his 
hearing loss has affected his employment and everyday life 
activities.

In March 1998, Advanced Hearing Solutions conducted an 
audiological examination on the veteran. 

In April 1998, the veteran underwent another VA audiology 
examination.  The veteran's pure tone thresholds were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
10
20
45
LEFT
90
110
110
110
110

The veteran's speech recognition scores were 100 percent in 
the right ear and zero percent in the left ear.  The examiner 
diagnosed the veteran with mild-to-moderate hearing loss in 
the right ear with normal speech recognition scores and 
profound hearing loss in the left ear.

In June 1998, the veteran submitted a letter to Congressman 
Jerry Lewis expressing his disagreement with the 10 percent 
assigned for hearing loss in the left ear.  The veteran 
believed he was entitled to a 40 percent rating.

In November 1998, the veteran submitted another letter to 
Congressman Jerry Lewis explaining that his bilateral hearing 
loss has contributed to his retirement from teaching and 
prohibited him from keeping jobs thereafter.

Treatment records from the Loma Linda, California VAMC, dated 
December 1998, show the veteran requested hearing aids to 
help his bilateral hearing loss.  Furthermore, treatment 
records also demonstrate that an audiological examination was 
conducted in March 1999.  Only pure tone thresholds were 
given for the right ear.  Air and bone conduction results 
were identical at:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
5
25
40

A Speech recognition score of 96 percent was given for the 
right ear.  

In the veteran's November 1999 claim, the veteran contended 
that his right ear was continuing to get worse and that his 
wife had to tell him to turn the veteran television volume 
down or speak more softly.  The veteran also reported having 
to quit two "areas of employment" due to his bilateral 
hearing loss.

In December 1999, the veteran underwent another VA 
audiological examination.  The veteran's pure tone thresholds 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
15
25
40
LEFT
105
105
105
105
105

The veteran's speech discrimination scores were 100 percent 
in the right ear and zero percent in the left ear.  The 
examiner stated that the veteran had mild hearing loss with 
normal discrimination scores in the right ear and no 
measurable hearing in the left ear.

In a May 2000 letter to the RO, the veteran again reiterated 
his military history and stated that he was provided with 
hearing aids that appeared to be helpful.

In a June 2000 letter to the RO, the veteran stated that he 
was deaf in his left ear and experienced great hearing loss 
in the right ear, and that his hearing had continued to 
worsen with time.

In March 2001, the veteran submitted a letter to the RO 
stating his hearing was getting worse.

In June 2001, the veteran submitted another letter to the RO 
stating his hearing was getting worse and that it was 
affecting his quality of life.

Analysis

I.  Earlier Effective Date

The veteran contends that he is entitled to an effective date 
earlier than August 15, 1996, for a grant of service 
connection for bilateral hearing loss and for tinnitus.  
Specifically, in an August 2000 letter to Congressman Jerry 
Lewis, the veteran maintains that he should be entitled to 
retroactive compensation benefits back to May 1961, the date 
of his separation for active duty service.

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a 
claimed reopened after final adjudication, or a claim for 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application thereof.  38 U.S.C.A. § 5110(a).  This statutory 
provision is implemented by regulation which provides that 
the effective date for an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
which is later.  38 C.F.R. § 3.400.

As specifically provided in 38 U.S.C.A. § 5110(b)(1), the 
effective date of an award of disability compensation to a 
veteran shall be the day following the date of discharge or 
the release if application therefor is received within one 
year from such date of discharge or release.  See 38 C.F.R. 
§ 3.4(b)(1) (defining "disability compensation" as basic 
entitlement for a veteran who is disabled as a result of a 
disease or injury incurred or aggravated in line of duty in 
active service).  Moreover, the implementing regulation 
provides that the effective date for an award of direct 
service connection will be the day following separation from 
service or the date entitlement arose, if the claim is 
received within one year after service separation.  If the 
claim is not received within one year of separation from 
service, the effective date for an award of service 
connection will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).

Likewise, under 38 U.S.C. § 5101(a), a specific claim must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See also, 38 
C.F.R. §§ 3.151(a), 3.155.  A claim is defined as "a formal 
or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the VA 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155(a) 
(2001).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) held that "[s]ection 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid."  Thus, 
before VA can adjudicate an original claim for benefits, the 
claimant must submit a written document identifying the 
benefit and expressing some intent to seek it.  Id.; see also 
Brannon v. West, 12 Vet. App. 32 (1998).

Here, the veteran had honorable active service from May 1957 
to May 1961.  The veteran's initial claim for VA disability 
benefits was received by the RO on August 15, 1996.  
38 C.F.R. §§ 3.151(a), 3.155(a).  The disabilities for which 
benefits were sought were listed as hearing loss, to later 
include tinnitus.  These claims for service connection were 
subsequently granted by the VA on the basis that each of the 
disabilities had been incurred during the veteran's period of 
active duty service.  See 38 C.F.R. § 3.1(k) (2001) (defining 
"service-connected" as a disability that was incurred or 
aggravated in the line of duty in active military service).  
Thus, there is nothing in the record which reflects that a 
claim for hearing loss or tinnitus was communicated to the VA 
prior to August 1996.

As aptly noted above, the RO has established that the 
effective date for both (1) service connection for bilateral 
hearing loss and tinnitus, and for (2) the 10 percent 
evaluations for each disability, is August 15, 1996, the date 
of receipt of the original claim giving rise to the awards.  
The veteran's present claims necessarily contemplate an 
earlier effective for the award of service connection itself, 
because the effective date of a particular evaluation for a 
disability can in no event precede the effective date of 
service connection of the same disability.

In the present case, the VA's allowance of service connection 
for bilateral hearing and tinnitus was based on an original 
claim which established that each of the veteran's 
disabilities had their onset during service.  Therefore, 
according to the applicable regulation, the earliest 
effective date for an allowance of service connection on the 
basis of an original claim, is the date of receipt of the 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2).  While the evidence resulting in the 
allowance of service connection for bilateral hearing loss 
and tinnitus demonstrated entitlement to service connection 
at a date prior to the date the receipt of the original claim 
itself, the application of the rule compels the assignment of 
the date of receipt of the claim, since it is the later event 
in this case.  Id.  Accordingly, the Board finds, based on 
the evidence of record, that an effective date earlier than 
August 15, 1996, for an award of service connection for 
bilateral hearing loss and for tinnitus is not warranted.

While the Board recognizes the veteran's contentions that he 
has suffered from hearing loss and tinnitus since service, 
the veteran did not file a claim until August 15, 1996.  
Similarly, there is nothing in the veteran's claims file that 
could be construed to represent an informal or formal claim 
prior to August 15, 1996.  Therefore, while the Board 
sympathizes with the veteran, it does not have discretion to 
exceed the mandates established by law.



II.  Bilateral Hearing Loss

The veteran contends that his service-connected bilateral 
hearing loss is more disabling than currently evaluated.  
Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In addition, VA has 
a duty to acknowledge all regulations which are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Furthermore, as the veteran is appealing from an initial 
grant of service connection and originally assigned 
evaluation, separate evaluations may be assigned for separate 
time periods that are under evaluation.  That is, the Board 
must consider "staged ratings" based upon the facts found 
during the time period in question.  Fenderson v. West, 12 
Vet. App. 119 (1999).

At the outset, the Board notes that effective June 10, 1999, 
during the pendency of this appeal, the VA's Ratings 
Schedule, 38 C.F.R. Part 4, was amended with regard to 
evaluating hearing impairment and other diseases of the ear.  
64 Fed. Reg. 25208, 25209 (1999) (codified at 38 C.F.R. §§ 
4.85-4.87).  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Although the RO did not consider the change in 
regulation, the Board concludes that this is not prejudicial, 
as the change in regulation was not a substantive change 
regarding the portion of the regulations pertinent to this 
veteran's claim.  Consequently, the change has no effect on 
the outcome of this claim.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  Furthermore, the Board would emphasize that 
the revised criteria apply prospectively from June 10, 1999.  
The Board finds, therefore, that it may proceed with a 
decision in this case without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the rating schedule 
establishes 11 auditory acuity levels, designated from Level 
I for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Codes 6100 to 6110 (1999 in 
effect prior to June 10, 1999; and under Code 6100 using 
comparable and appropriate tables as specified under 38 
C.F.R. §§ 4.85 and 4.86, as revised effective from June 10, 
1999).

Applying 38 C.F.R. § 4.85 to the September 1997 VA 
audiological examination, the veteran was properly evaluated 
as 10 percent disabling.  Based on a 95 percent speech 
recognition score and a 21.25-decibel average puretone 
threshold in the right ear, Table VI indicates a designation 
of Level I.  Based on a 94 percent speech recognition score 
and a 65-decibel average puretone threshold in the left ear, 
Table VI indicates a designation of Level II.  When applied 
to Table VII, the numeric designations of "I" for the right 
ear and "II" for the left translates to a zero percent 
evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.  
Therefore, since the veteran was granted a 10 percent 
evaluation back to August 15, 1996, the veteran was more than 
adequately compensated for his bilateral hearing loss.

Analyzing the results of the April 1998 VA audiological 
examination, the veteran was properly evaluated as 10 percent 
disabling.  Based on a 100 percent speech recognition score 
and a 26.25-decibel average puretone threshold in the right 
ear, Table VI indicates a designation of Level I.  Based on a 
zero percent speech recognition score and a 110-decibel 
average puretone threshold in the left ear, Table VI 
indicates a designation of Level XI.  When applied to Table 
VII, the numeric designations of "I" for the right ear and 
"XI" for the left translates to a 10 percent evaluation.  
38 C.F.R. § 4.85, Diagnostic Code 6100.

Applying 38 C.F.R. § 4.85 to the results of the December 1999 
VA audiological examination, which was contemporaneous with 
the July 1999 Board Remand, the veteran's hearing loss is 
properly evaluated as 10 percent disabling.  Based on a 100 
percent speech recognition score and a 26.25-decibel average 
puretone threshold in the right ear, Table VI indicates a 
designation of Level I.  Based on a zero percent speech 
recognition score and a 105-decibel average puretone 
threshold in the left ear, Table VI indicates a designation 
of Level XI.  When applied to Table VII, the numeric 
designations of "I" for the right ear and "XI" for the 
left translates to a 10 percent evaluation.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.

Furthermore, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a) (2001).  However, after review of the medical 
evidence and applying this regulation to the veteran's left 
ear audiological results of September 1997, April 1998, and 
December 1999, the Board notes that the veteran is still not 
entitled to more than a 10 percent rating.

The Board acknowledges the veteran's complaints that his 
hearing loss is more disabling than currently evaluated.  
While there is no dispute in this case that the veteran does 
have profound hearing loss in the left ear, the overall 
severity of such hearing loss falls short of meeting the 
criteria for a rating in excess of 10 percent.  The Board has 
no discretion in this regard and must predicate its 
determination on the basis of the preponderance of the 
evidence extracted from the audiological evidence of record.  
For the foregoing reasons, the Board concludes that the 
evidentiary record does not support a grant of an evaluation 
in excess of 10 percent for bilateral hearing loss with 
application of all pertinent governing criteria.

Finally, the Board finds that the evidence of record does not 
present such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
rating schedule standards and to warrant assignment of an 
increased evaluation on an extra-schedular basis at any stage 
since August 1996.  See 38 C.F.R. § 3.321(b)(1) (2001).  
After giving the veteran notice in November 1999 that he may 
submit evidence showing he suffers from an exceptional or 
unusual disability, there is no evidence that the veteran's 
service-connected bilateral hearing loss has resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the currently assigned, 10 percent 
evaluation); has necessitated frequent periods of 
hospitalization; or has otherwise rendered inadequate the 
regular schedular criteria.  While the Board acknowledges the 
veteran's statements that he had to retire from teaching and 
has had difficulty maintaining employment because of his 
bilateral hearing loss, there is nothing in the claims file 
to suggest his service-connected disability has resulted in 
marked interference with his employment.  In fact, the 
veteran stated in the February 1998 personal hearing 
transcript that he was currently working, and in a March 1997 
letter, Dr. Hewitt, the veteran's private physician, states 
that the veteran was unable to work because of problems with 
depression.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Entitlement to an effective date earlier than August 15, 
1996, for a grant of service connection for bilateral hearing 
loss is denied.

Entitlement to an effective date earlier than August 15, 
1996, for a grant of service connection for tinnitus is 
denied.

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss is denied.


REMAND

The Board notes that in a May 1998 rating action, a Hearing 
Officer denied the veteran's claim of entitlement to service 
connection for otitis media.  In an August 1998 statement (VA 
Form 9), the veteran argued that he was treated for ear 
infections during service, thereby indicating that service 
connection was warranted for this condition.  Thus, the Board 
construes the August 1998 statement as a timely Notice of 
Disagreement (NOD) with respect to the above claim; and as 
such, the veteran should be furnished a Statement of the Case 
(SOC) relative that claim.  Accordingly, this matter is 
remanded to the RO for the issuance of an SOC.

Therefore, this case is REMANDED for the following action:

The RO should furnish the veteran and his 
representative a Statement of the Case 
pertaining to the issue of entitlement to 
service connection for otitis media.

The remanding of this issue (entitlement to service 
connection for otitis media) must not be read as an 
acceptance of jurisdiction over the same by the Board.  The 
Board may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
determination denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. 
Brown, 5 Vet. 

App. 554 (1994).  The RO should return this issue to the 
Board only if the veteran perfects his appeal in full 
accordance with the provisions of 38 U.S.C.A. § 7105.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



 

